Rule 497(e) File Nos. 002-75503 811-03364 MAXIM SERIES FUND, INC. Maxim SecureFoundationSM Lifetime 2015 Portfolio Maxim SecureFoundationSM Lifetime 2020 Portfolio Maxim SecureFoundationSM Lifetime 2025 Portfolio Maxim SecureFoundationSM Lifetime 2030 Portfolio Maxim SecureFoundationSM Lifetime 2035 Portfolio Maxim SecureFoundationSM Lifetime 2040 Portfolio Maxim SecureFoundationSM Lifetime 2045 Portfolio Maxim SecureFoundationSM Lifetime 2050 Portfolio Maxim SecureFoundationSM Lifetime 2055 Portfolio (the “Portfolios”) Supplement dated March 7, 2011 to the Prospectus for the Portfolios and the Statement of Additional Information of Maxim Series Fund, Inc. both dated December 31, 2010 Effective immediately, the front page of the Prospectus for the Portfolios and the front page of the Statement of Additional Information are revised to include the following ticker symbols for the Portfolios: Maxim SecureFoundationSM Lifetime 2015 Portfolio Class L Ticker:MXLEX Maxim SecureFoundationSM Lifetime 2020 Portfolio Class G Ticker:MXSMX Class G1 Ticker:MXSPX Class L Ticker:MXLFX Maxim SecureFoundationSM Lifetime 2025 Portfolio Class L Ticker:MXLHX Maxim SecureFoundationSM Lifetime 2030 Portfolio Class G Ticker:MXSQX Class G1 Ticker:MXASX Class L Ticker:MXLIX Maxim SecureFoundationSM Lifetime 2035 Portfolio Class L Ticker:MXLJX Maxim SecureFoundationSM Lifetime 2040 Portfolio Class G Ticker:MXDSX Class G1 Ticker:MXEFX Class L Ticker:MXLKX Maxim SecureFoundationSM Lifetime 2045 Portfolio Class L Ticker:MXLNX Maxim SecureFoundationSM Lifetime 2050 Portfolio Class G Ticker:MXFSX Class G1 Ticker:MXHSX Class L Ticker:MXLOX Maxim SecureFoundationSM Lifetime 2055 Portfolio Class L Ticker:MXLPX This Supplement must be accompanied by or read in conjunction with the current Prospectus and Statement of Additional Information, both dated December 31, 2010, and should be retained for future reference.
